Citation Nr: 0927403	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine, 
claimed as a skeletal injury, to include as secondary to 
service-connected residuals of a through and through gunshot 
wound (entering the lower back and exiting the base of the 
neck).

2.  Entitlement to service connection for a thoracic spine 
disability, claimed as an upper back skeletal injury, to 
include as secondary to service-connected residuals of a 
through and through gunshot wound (entering the lower back 
and exiting the base of the neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for cervical spine and thoracic spine 
disabilities, to include as secondary to service-connected 
residuals of a through and through gunshot wound (entering 
the lower back and exiting the base of the neck).

In July 2008, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
A copy of the transcript of that hearing is of record.

The Board remanded these matters for additional development 
to the RO via the Appeals Management Center (AMC) in August 
2008. 

In written statements dated in July 2008, October 2008, 
November 2008, and April 2009 as well as his July 2008 
hearing testimony, the Veteran is clearly attempting to 
reopen his claim for service connection for degenerative 
joint disease, acromioclavicular and glenohumeral joints, and 
possible rotator cuff tear of the right shoulder, to include 
as secondary to his service-connected gunshot wound 
residuals.  In a March 2009 statement, the Veteran's 
representative also filed a claim for entitlement to special 
monthly compensation based on the need for regular aid and 
attendance.  The Board refers these matters to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence shows that the Veteran's 
claimed degenerative joint disease and degenerative disc 
disease of the cervical spine is as likely as not related to 
his service-connected gunshot wound residuals.

3.  Competent medical evidence shows that the Veteran's 
claimed thoracic spine disability is as likely as not related 
to his service-connected gunshot wound residuals.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
degenerative joint disease and degenerative disc disease of 
the cervical spine is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2008).

2.  Resolving reasonable doubt in the Veteran's favor, a 
thoracic spine disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matters on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service, which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background

The Veteran contends that he suffers from cervical spine and 
thoracic spine disabilities secondary to his service-
connected gunshot wound residuals.

Service treatment records are void of any complaint, 
treatment, or diagnosis of chronic cervical and thoracic 
spine disabilities.  Treatment notes dated in March 1945 
reflect a diagnosis of wound fragment (shell) of the right 
shoulder and detail that the Veteran was struck in the back 
and right shoulder by a bullet on Iwo Jima.  It was noted 
that the Veteran saw his buddy killed, had amnesia, awoke in 
the enemy line, and was shot while running back to his own 
line.  Physical examination findings revealed a small healed 
superficial wound in the interscapular region and a deeper 1 
inch by 1 inch clean granulating wound just above the spine 
of the right scapula.  An April 1945 treatment record 
detailed that the Veteran was tossed up in the air by a 
rocket shell on the first day of Iwo Jima and reflected a 
diagnosis of combat fatigue.  In July 1945, he complained of 
back pain.  Upon transfer to the hospital, his admission was 
noted to be inadequate.  Additional treatment notes detailed 
that the Veteran was diagnosed with personality disorder, 
existed prior to service, aggravated.  After going before a 
Board of Medical Survey in August 1945, it was recommended 
that he be discharged from service on the basis of a 
condition which renders him unfit for service. 

Service personnel records in the Veteran's claims file verify 
his status as a combat veteran, specifically his receipt of 
the Purple Heart medal.  

The Veteran was noted have normal posture, carriage, and gait 
in a January 1946 VA examination report.

In a March 1946 rating decision, the RO granted entitlement 
to service connection for scars of the left lower back and 
posterior base of the neck, residual of bullet wound, 
penetrating left lower back and emerged at posterior base of 
neck, and assigned a 20 percent rating, effective October 20, 
1945.

In a February 1948 VA examination report, it was noted that 
at the base of the right shoulder just lateral to the neck, 
overlying the upper edge of the trapizius muscle was a 
depressed 11/2-inch by 3/4-inch depressed gunshot wound scar.  
There was a slight defect in the trapizius muscle beneath the 
scar and the scar was adherent to the muscle.  From there, 
the bullet travelled down and across the spine exiting just 
let of the T-5 vertebra where there was a well-healed 3/4-inch 
by 1/2-inch gunshot wound scar.  The upper end of this scar was 
close to the posterior cord of the brachial plexus muscle.  
And while there was no peripheral (arm) evidence of nerve 
injury, it may be that the scar tissue was irritating the 
brachial plexus enough to cause numbness and pain in the arm 
and hand on lifting.  This also suggested a cervical rib 
and/or scalenus anticus syndrome.  The assessment was 
residuals of perforating gunshot wound - back of chest and 
right shoulder area with possible irritation of the brachial 
plexus giving rise to a mild causalgia of the right arm. 

VA X-ray reports dated in March 1984 revealed findings of no 
significant abnormality in the thoracic spine and moderately 
severe degenerative changes in the cervical spine.  VA 
treatment records dated in April and May 1984 detailed 
complaints of pain and limitation of motion as well as 
findings of rule out cervical spine degenerative joint 
disease with radiculopathy.  In a May 1984 VA examination 
report, the Veteran complained of back and neck pain when 
working.  The examiner diagnosed moderately severe cervical 
arthritis and gunshot wound residuals.  The examiner noted 
that the Veteran's primary problems were related to 
degenerative arthritic changes in the cervical spine, which 
were unrelated to his 1945 war injury. 
 
VA treatment notes dated in July 2002 showed an assessment of 
arthritis.   Musculoskeletal findings were listed as no 
kyphosis or lordosis with no vertebral or paraspinous 
tenderness and full range of motion. 

In an October 2002 statement, the Veteran's spouse indicated 
that he suffers from neck pain and stiffness. 

An October 2002 VA examination report showed complaints of 
neck pain and stiffness with decreased range of motion.  The 
examiner diagnosed status post gunshot wound involving 
musculature of the right posterior thorax and shoulder area 
with residual decreased motion to the right shoulder and lack 
of endurance, more probably than not also contributing to 
cervical pain.  He also diagnosed degenerative disc and 
degenerative joint disease of the cervical spine and opined 
it was more unlikely than not due gunshot wound residuals. 

In an October 2002 VA fee-based examination report, the 
Veteran complained of increasing and constant pain over the 
right trapezius radiating to the neck, head, and shoulder. 
The examiner indicated that range of motion was not decreased 
for the cervical spine.  An October 2002 X-ray report listed 
an impression of advanced degenerative change of the disks 
and uncinate processes at multiple levels as well as limited 
range of motion on flexion-extension.  

In a February 2003 statement, a private physician, C.M., 
M.D., indicated that he did not have access to the Veteran's 
prior military records and that the Veteran provided a 
history for him.  The Veteran relayed multiple injuries, 
including being thrown to the ground during an explosion as 
well as falling when he sustained a gunshot wound.  The 
physician indicated that he first met the Veteran in 1996 
after he was involved with in a motor vehicle accident, and 
evaluated him for other disabilities.  On examination, the 
physician noted that the Veteran exhibited painful as well as 
limited motion in his cervical spine and noted that X-ray 
reports revealed marked degenerative changes of the cervical 
spine.  Thereafter, the physician opined, on a more probable 
than not basis, that the gun shot wound with the fall 
probably caused an injury to the Veteran's neck which lead to 
the eventual development of marked degenerative cervical 
spondylosis.  It was further noted that the Veteran had 
severe functional disability to his shoulder, cervical spine, 
and upper back attributable to his military service. 

In his March 2003 claim, the Veteran asserted that he 
suffered from extended skeletal injuries of his cervical 
spine and upper back as secondary to his gunshot wound 
residuals.

Statements from Warninger Chiropractic Clinic detailed that 
the Veteran received spinal adjustments in November 1997, 
January 1998, and March 1999.  An April 2003 treatment record 
from that provider also detailed complaints of neck and back 
pain.  

A May 2003 magnetic resonance imaging (MRI) impression of the 
cervical spine from Valley Imaging Partners revealed evidence 
of diffuse degenerative disc disease and spondylosis causing 
mild central spinal stenosis and mild bilateral foraminal 
encroachment extending from C3 to C7.  A May 2003 MRI of the 
thoracic spine from Valley Imaging Partners revealed evidence 
of minimal diffuse degenerative disc disease with no evidence 
of focal disc herniation or significant central spinal 
stenosis.  

In a May 2003 statement, W.C.D., D.C. (Doctor of 
Chiropractic) of Yakima Chiropractic Centre, indicated that 
the Veteran had requested an evaluation to determine the 
source of his ongoing neck pain, right shoulder, right arm 
pain, numbness, and upper back pain and whether it might be 
related to an in-service bullet injury.  It was noted an 
April 2003 examination showed restriction of cervical spine 
range of motion and palpable paraspinal muscle spasms of the 
right levator scapulae and right anterior scalene muscles 
adjacent to the side of the exit wound of the bullet at the 
lower cervical spine and nerve damage or encroachment of the 
lower neck.  X-ray reports of the neck, upper and mid back 
were noted to reveal a severe loss of normal lateral cervical 
curvature as well as severe narrowing of the disc spaces of 
the neck.  It was further noted that X-ray reports revealed 
evidence of an accelerated lower cervical degenerative disc 
disease, which is consistent with traumatic lower cervical 
injuries.  The provider indicated that the Veteran's 
condition was much accelerated when compared to other people 
of his same age who have not experienced trauma.  It was 
further noted that the thoracic spine showed subluxation at 
T1 and T6 levels with a mild loss of the lateral curvature 
and a mild levoscoliosis with its apex at T10.  The 
chiropractor opined, on a more probable than not basis, that 
the bullet entering the spine at the left side approximately 
the T5 spinal level and exiting at the lower cervical and 
upper back level on the right caused traumatic injury to the 
back and lower neck.  It was further noted that X-rays and 
MRI evidence as well as objective examination results were 
consistent with this nature of injury and the degeneration 
that occurs as a progressive nature over a period of many 
years. 

VA treatment notes dated in August 2003 detail complaints of 
neck and back pain as well as findings of degeneration of 
intervertebral disc. 

An October 2003 VA spine examination was conducted by a VA 
physician's assistant certified (PA-C) and reviewed/approved 
by a VA physician.  The Veteran indicated that he had retired 
from plumbing maintenance work in 1989 and was not currently 
employed.  The examiner indicated that he reviewed the 
Veteran's claims file, including service treatment records as 
well as VA and private treatment records.  He diagnosed 
status post gunshot wound involving musculature of the right 
posterior upper thorax and right shoulder area with residual 
chronic pain and lack of endurance and opined that this more 
probably than not also contributes significantly to the 
Veteran's complaint of upper thoracic and cervical pain.  The 
examiner also diagnosed degenerative disc disease of the 
cervical spine with radicular symptoms.  The examiner noted 
that a prior physician had raised the possibility that the 
fall that occurred at the time the Veteran received his 
gunshot wound must have somehow traumatized the cervical 
spine, which would account for the pathological changes in 
that area.  During this evaluation, the examiner indicated 
that the Veteran admitted that he cannot specifically recall 
an associated injury to the neck because of the fall due to 
amnesia or being unconscious.  In his opinion, the examiner 
concluded that he did not find enough documented evidence to 
support the contention, on a more probable than not basis, 
that the Veteran's cervical degenerative disc disease was a 
result of his gunshot wound or fall when injured. 

Additional VA treatment notes dated in March 2004, September 
2004, April 2005, October 2005, and February 2006 showed 
continued complaints of chronic neck and back pain and noted 
an active problem listed as degeneration of intervertebral 
disc - multiple sites.  

Statements from Yakima Chiropractic Centre show that the 
Veteran received spinal adjustments from 1999 to 2006. 

In an April 2006 statement, the Veteran's spouse indicated 
that he complained of continual pain in his back, shoulders, 
neck, and head daily at the beginning of their marriage.  As 
years have passed, she reported that she noticed a worsening 
of his condition. 

In an October 2008 VA fee-based examination report, the 
Veteran complained of significant pain of the back and neck.  
Examination of the cervical spine revealed no complaints of 
radiating pain on movement, absent muscle spasm, tenderness 
at bilateral paravertebral muscles, and no ankylosis of the 
cervical spine.  The physician noted evidence of 
intervertebral disc syndrome with nerve root involvement of 
the cervical spine from C3 through T1.  A cervical spine X-
ray report dated in October 2008 from Valley Imaging listed 
an impression of moderate to moderately severe multilevel 
degenerative changes of the cervical spine.  Vertebral 
endplates were not well defined at C4-5 and C5-6, suggesting 
intervertebral body fusion/ankylosis.  A thoracic spine X-ray 
report dated in October 2008 from Valley Imaging listed an 
impression of mild to moderate multilevel degenerative 
changes of the thoracic spine with no evidence of acute bony 
pathology.  

A February 2009 aid and attendance evaluation form was 
associated with the record detailing that the Veteran had 
poor balance, high fall risk, memory loss, and required 
assistance with many of the activities of daily living. 

In an April 2009 statement, the Veteran and his spouse 
contended that the bullet that struck him in 1945 hit 
important muscles, ligament, and tendons that support bones.  
He asserted that his current claims for cervical and thoracic 
spine disabilities were all connected to muscle damage.  He 
indicated that his research has shown that muscle supports 
the joints and structure of the cervical and thoracic spine 
along with the whole skeletal system of the body.  It was 
noted that certain muscle groups give extensive support 
during strain in movement.  When bone connective tissue is 
damaged, the protective support of bone is unstable.  When 
muscle doesn't heal properly and is pushed hard too soon, 
muscle damage weakens bone structure and causes accelerated 
chronic pain, disc and joint degeneration, and disabling 
mobility and dexterity problems.  The Veteran contended that 
he suffered traumatic injuries to his muscles, ligaments, and 
tendons that supported his bones.  He further asserted that 
the weakening of muscle support over time and strain caused 
disc and joint diseases, back problems, and a broken 
shoulder.  His spouse detailed that he has suffered back and 
neck pain that has gradually worsened over the years, causes 
dexterity and mobility problems, and affects his activities 
of daily life.  The Veteran also submitted treatise 
information from the American Medical Association Medical 
Encyclopedia concerning the trapezius muscle. 

Analysis

In this case, the Board notes that the evidence of record is 
in equipoise and, resolving doubting the Veteran's favor, 
provides a basis for establishing service connection for 
degenerative joint disease and degenerative disc disease of 
the cervical spine and for a thoracic spine disability.

The Veteran is shown to have engaged in combat with the enemy 
during service and to have sustained a gunshot wound that 
penetrated the left lower back and emerged at posterior base 
of neck in March 1945.  The Board accepts the Veteran's 
reported in-service history of being thrown to the ground 
during a rocket attack and when he received a gunshot wound 
as consistent with the circumstances, conditions, and 
hardships of his combat service in Iwo Jima.  Evidence of 
record clearly indicates that the Veteran currently suffers 
from moderate to moderately severe multilevel degenerative 
changes of the cervical spine as well as mild to moderate 
multilevel degenerative changes of the thoracic spine.  The 
Board further acknowledges that in May 1984, October 2002, 
and October 2003 VA examination reports, VA treatment 
providers concluded that the Veteran's claimed cervical spine 
disability was not related to or caused by his service-
connected gunshot wound residuals.  However, in February 2003 
and May 2003 private medical opinions, a private physician as 
well as a chiropractor specifically opined that the Veteran's 
current cervical spine and thoracic spine disabilities were 
related to his in-service gunshot wound with fall, as it 
caused traumatic injury to the back and lower neck which lead 
to eventual degeneration of a progressive nature over the 
years in those areas. 

In view of the totality of the evidence, including the 
available service personnel records verifying the Veteran's 
combat service, the documented gunshot wound during service 
in 1945, the Veteran's currently diagnosed cervical spine and 
thoracic spine disabilities, and the February 2003 and May 
2003 private medical opinions, the Board finds that 
degenerative joint disease and degenerative disc disease of 
the cervical spine as well as thoracic spine disability are 
as likely as not due to or the result of the Veteran's in-
service gunshot wound or service-connected gunshot wound 
residuals.  

Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for degenerative 
joint disease and degenerative disc disease of the cervical 
spine and for a thoracic spine disability is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine, 
claimed as a skeletal injury, to include as secondary to 
service-connected residuals of a through and through gunshot 
wound (entering the lower back and exiting the base of the 
neck), is granted.

Entitlement to service connection for a thoracic spine 
disability, claimed as an upper back skeletal injury, to 
include as secondary to service-connected residuals of a 
through and through gunshot wound (entering the lower back 
and exiting the base of the neck), is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


